EXHIBIT A
                             GIUFFRE

                                  VS.

                            MAXWELL
                               Deposition


                       VIRGINIA GIUFFRE

                               05/03/2016



_______________________________________________________________________




      Agren Blando Court Reporting & Video, Inc.
                       216 16th Street, Suite 600
                       Denver Colorado, 80202
                            303-296-0017
                                  Agren Blando Court Reporting & Video, Inc.
                                                       Page 25                                                               Page 27
 1   January 19th, 2015?                                          1   filed under oath is no longer true, correct?
 2      A    At the very top of the page it says                  2           MR. EDWARDS: Object to the form.
 3   January 21st, 2015.                                          3      A     I wouldn't say that it wasn't true. I was
 4      Q     The date it was filed. Is there a date              4   just unaware of the times and the dates.
 5   just above the signature block?                              5      Q     (BY MS. MENNINGER) Again, is there more
 6      A    Oh, yes, sorry. Yes, there is.                       6   than one truth, Ms. Roberts?
 7      Q     And what date -- what date was that?                7      A     No, there's no more than one truth.
 8      A    The 19th day of January, 2015.                       8      Q     All right. So a document in which you
 9      Q     Okay. And this document is something that           9   swore that you were 15 years old when you met
10   you believe contains the truth, correct?                    10   Ms. Ghislaine Maxwell is an untrue statement,
11      A    To the best of my knowledge at the time,            11   correct?
12   yes.                                                        12           MR. EDWARDS: Object to the form.
13      Q     All right. Did something change between            13      A     It's not that it's an untrue statement.
14   the time then and today that makes you believe that 14           It was a mistake. So it wasn't intentionally trying
15   it's not all accurate?                                      15   to say something that wasn't true. It was to my best
16      A    Well, as you can see, in line 4 on page 1,          16   knowledge that I thought it was 1999. And when I got
17   I wasn't aware of my dates. I was just doing the            17   my records from Mar-a-Lago I was able to find out
18   best to guesstimate when I actually met them.               18   that it was 2000. And this was entered before I
19           Since then I've been able to find out that          19   found out the actual dates that I did work at
20   through my Mar-a-Lago records that it was actually          20   Mar-a-Lago.
21   the summer of 2000, not the summer of 1999.                 21      Q     (BY MS. MENNINGER) Okay. So a document
22      Q     Oh, I'm sorry. Are you back on page 1?             22   that you filed under oath --
23      A    On the first page.                                  23      A     Um-hum.
24      Q     Okay.                                              24      Q     -- is now, you believe to be untrue,
25      A    Yes.                                                25   correct?

                                                       Page 26                                                               Page 28
 1      Q    And you're talking about line 4?                     1           MR. EDWARDS: Objection. Asked and
 2      A    Line 4.                                              2   answered.
 3      Q    Paragraph 4 or line 4?                               3      Q    (BY MS. MENNINGER) You may answer.
 4      A    Oh, sorry. Number 4, the paragraph                   4           MR. EDWARDS: Answer again.
 5   number 4.                                                    5      A    Again, I wouldn't say it's untrue. Untrue
 6      Q    Okay. And what part of paragraph 4 do you            6   would mean that I would have lied. And I didn't lie.
 7   now believe to be untrue?                                    7   This was my best knowledge at the time. And I did my
 8      A    In approximately --                                  8   very best to try to pinpoint time periods going back
 9          MR. EDWARDS: Object to the form.                      9   such a long time ago.
10          You can answer.                                      10           It wasn't until I found the facts that I
11      A    In approximately 1999 when I was 15 years           11   worked at Mar-a-Lago in 2000 that I was able to
12   old I met Ghislaine Maxwell.                                12   figure that out.
13      Q    (BY MS. MENNINGER) Okay.                            13      Q    (BY MS. MENNINGER) And approximately when
14      A    I now know that it was 2000, that I was 16          14   did you learn those facts about the dates you worked
15   years old when I met Ghislaine Maxwell.                     15   at Mar-a-Lago?
16      Q    So when you signed this document under              16      A    I would say it was mid-2015.
17   penalty of perjury stating that it was true, you no         17      Q    Mid-2015 is the first time you became
18   longer believe that to be true, correct?                    18   aware of the dates --
19      A    It was an honest mistake. We had no idea            19      A    I don't know the exact --
20   how to pinpoint without any kind of records or dates        20      Q    If you could just let me finish.
21   or anything like that. I was just going back                21      A    I'm sorry.
22   chronologically through time. And that's the best           22      Q    That's all right. Approximately mid-2015
23   time that I thought it was. And now I know the              23   when you learned the true dates that you had worked
24   facts, so it's good to know.                                24   at Mar-a-Lago?
25      Q    So you now believe that a document you              25      A    That's correct. Sorry.

                                                    VIRGINIA GIUFFRE 5/3/2016                                              7 (25 - 28)
                                   Agren Blando Court Reporting & Video, Inc.
                                                       Page 217                                                              Page 219
 1   please.                                                        1   flying on a helicopter with Ghislaine Maxwell?
 2      Q      (BY MS. MENNINGER) Do you recall seeing a            2      A     I believe that it was taken out of
 3   press article in which Sharon Churcher reported that           3   context. Ghislaine told me that she flew
 4   you were on a helicopter with                     and          4           in. And Ghislaine likes to talk a lot of
 5   Ghislaine Maxwell as the pilot?                                5   stuff that sounds fantastical. And whether it's true
 6             MR. EDWARDS: Again, I'll let you answer              6   or not, that is what I do recall telling Sharon
 7   the question once she's looking at the document that           7   Churcher.
 8   you're being asked about.                                      8      Q     So you told Sharon Churcher that Ghislaine
 9             MS. MENNINGER: You're not letting her                9   Maxwell is the one who told you that she flew
10   answer a question about whether she recalls a                 10            in the helicopter?
11   particular press statement?                                   11      A     I told Sharon Churcher that Ghislaine flew
12             MR. EDWARDS: I will let her answer every            12               onto the island, based upon what
13   question about the press statement as long as she             13   Ghislaine had told me.
14   sees the press statement. I'm okay with that. She             14      Q     Not based upon what                        had told
15   can answer all of them.                                       15   you, correct?
16             MS. MENNINGER: No, there is a rule of               16      A     Correct.
17   civil procedure that allows you to direct a witness           17      Q     Did you ever ask Sharon Churcher to
18   not to answer a question when there's a claim of              18   correct anything that was printed under her name,
19   privilege.                                                    19   concerning your stories to Sharon Churcher?
20             What privilege are you claiming to direct           20      A     I wasn't given those stories to read
21   her not to answer this question?                              21   before they were printed.
22             MR. EDWARDS: I thought that you wanted              22      Q     After they were printed did you read them?
23   accurate answers from this witness. If the --                 23      A     I tried to stay away from them. They were
24             MS. MENNINGER: I asked her if she                   24   very hard. You have to understand it was a very hard
25   recalled something --                                         25   time for me and my husband to have to have this

                                                       Page 218                                                              Page 220
 1             MR. EDWARDS: If the sole purpose is to               1   public -- we didn't think it was going to be this
 2   just to harass her --                                          2   publicly announced and that big. So we turned off
 3             MS. MENNINGER: I asked her if she                    3   the news and we stopped reading so many things.
 4   recalled something --                                          4      Q    You didn't read the articles about your
 5             MR. EDWARDS: Then that's just not going              5   stories to Sharon Churcher --
 6   to be what's happening today.                                  6      A    I've read some articles --
 7      Q      (BY MS. MENNINGER) All right. So you're              7      Q    Let me just finish. You did not read the
 8   refusing to answer a question about whether you                8   articles published by Sharon Churcher about your
 9   recall a particular press statement --                         9   stories to Sharon Churcher?
10             MR. EDWARDS: She's --                               10      A    I have read some articles about what
11      Q      (BY MS. MENNINGER) -- is that true?                 11   Sharon Churcher wrote. And a lot of the stuff that
12             MR. EDWARDS: She is not refusing to                 12   she writes she takes things from my own mouth and
13   answer any questions. She --                                  13   changes them into her own words as journalists do.
14      A      I'm not refusing to answer. I just want             14           And I never came back to her and told her
15   to see the article you're talking about so I can be           15   to correct anything. What was done was done. There
16   clear in my statement.                                        16   was nothing else I can do.
17      Q      (BY MS. MENNINGER) Do you recall seeing a           17      Q    So even if she printed something that were
18   press article written by Sharon Churcher reporting            18   untrue you didn't ask her to correct it, correct?
19   that you flew on a helicopter with                      and   19      A    There was things that she printed that
20   Ghislaine Maxwell as the pilot?                               20   really pissed me off, but there was nothing I could
21      A      No, I do not recall reading a press                 21   do about it. It's already out there.
22   article saying that I was on a helicopter with                22      Q    She printed things that were untrue,
23             as Ghislaine is the pilot.                          23   correct?
24      Q      Do you recall telling Sharon Churcher that          24           MR. EDWARDS: Objection to the form.
25   you had conversations with                      regarding him 25   Mischaracterization.

                                                     VIRGINIA GIUFFRE 5/3/2016                                          55 (217 - 220)
                                  Agren Blando Court Reporting & Video, Inc.
                                                        Page 221                                                             Page 223
 1      A    I wouldn't say that they were untrue. I                1   to why I want my client to answer all of these
 2   would just say that she printed them as journalists            2   questions, but I want her to have the fair
 3   take your words and turn them into something else.             3   opportunity to see this document.
 4      Q    (BY MS. MENNINGER) She got it wrong?                   4      Q      (BY MS. MENNINGER) Did Sharon Churcher
 5          MR. EDWARDS: Object to the form.                        5   print things that you felt were inaccurate?
 6   Mischaracterization.                                           6             MR. EDWARDS: Same objection. Same
 7      A    In some ways, yes.                                     7   instruction. If she sees the document, she's going
 8      Q    (BY MS. MENNINGER) Did she print things                8   to answer every one of these questions.
 9   in her articles that you did not say to her?                   9      Q      (BY MS. MENNINGER) Did any other reporter
10          MR. EDWARDS: I object and ask that the                 10   print statements that you believe are inaccurate?
11   witness be given the opportunity to see the document          11             MR. EDWARDS: Same objection. Same
12   so that she can review it and answer that question            12   instruction.
13   accurately. Otherwise she's unable to answer the              13      Q      (BY MS. MENNINGER) Did any reporter print
14   question. I'm not going to allow her to answer.               14   statements about Ghislaine Maxwell that were
15          MS. MENNINGER: You know the civil rules                15   inaccurate?
16   tell you not to suggest answers to your client.               16             MR. EDWARDS: Same objection. Same
17      Q    (BY MS. MENNINGER) And you understand                 17   instruction.
18   your lawyer is now directing you to not all of a              18             This is harassing. This is harassing a
19   sudden remember what your answer is. That's what              19   sexual abuse victim. And all I'm asking is for
20   he's suggesting that you say. So you're not supposed          20   fairness, that we just let her see the document so
21   to listen to him suggest that to you. You're                  21   she can answer this.
22   supposed to tell me from your memory.                         22             MS. MENNINGER: Mr. Edwards, please stop
23          MR. EDWARDS: That is not what I'm --                   23   saying anything other than an objection, what the
24      Q    (BY MS. MENNINGER) Did you --                         24   basis is, or instructing your client not to answer.
25          MR. EDWARDS: That's not what I'm doing.                25             MR. EDWARDS: I will do that.

                                                        Page 222                                                             Page 224
 1           You don't get to just talk over me and                 1           MS. MENNINGER: That's what the Federal
 2   tell my client when not to listen to me. All you               2   Rules of Civil Procedure provide.
 3   have to do to get answers is show her the document             3           MR. EDWARDS: I hear you. They also
 4   you're talking about, and I'll let her answer every            4   provide for fairness and civility. And all I'm
 5   question. I don't know why we're so scared of the              5   asking, very calmly, is for her to see this.
 6   actual documents.                                              6           MS. MENNINGER: Mr. Edwards, this is not
 7           MS. MENNINGER: I don't know why you're                 7   your deposition. I'm asking your client what she
 8   scared of your client's recollection, Mr. Edwards.             8   remembers. If she doesn't want to talk about what
 9   But anyway --                                                  9   she remembers, then let her not answer. But you
10           MR. EDWARDS: Why would you do this to                 10   cannot instruct her not to answer unless there's a
11   her?                                                          11   privilege.
12      Q    (BY MS. MENNINGER) Did Sharon Churcher                12           What privilege --
13   print things that you did not say?                            13           MR. EDWARDS: I am instructing her not to
14           MR. EDWARDS: I'm going to instruct my                 14   answer.
15   client not to answer unless you give her what it is           15      Q      (BY MS. MENNINGER) All right. You are
16   that you're talking about that was printed. And she           16   refusing to answer questions about whether statements
17   will tell you the answer, the accurate answer to your         17   to the press about Ghislaine Maxwell attributed to
18   question. Just without the document to refresh her            18   you were inaccurate?
19   recollection and see it, she's not going to answer            19           MR. EDWARDS: She's not refusing not to
20   the question.                                                 20   answer.
21      Q    (BY MS. MENNINGER) Did Sharon Churcher                21      A      You are refusing to show me these
22   print things that you did not say?                            22   documents so I could answer properly. I would give
23           MR. EDWARDS: Same objection. Same                     23   you an answer if you were to show me some documents.
24   instruction not to answer.                                    24      Q      (BY MS. MENNINGER) You can't say without
25           I think I've made a very clear record as              25   looking at a document whether the press attributed to

                                                   VIRGINIA GIUFFRE 5/3/2016                                             56 (221 - 224)
                                 Agren Blando Court Reporting & Video, Inc.
                                                       Page 225                                                               Page 227
 1   you is accurate or inaccurate?                                1      A       Single sheets.
 2      A    Please show me the document.                          2      Q       And did you write a long document or a
 3      Q    You can't say from the top of your head               3   short document? What was it?
 4   whether any inaccurate statement has been attributed          4      A       I can't recall how long the document was,
 5   to you in the press?                                          5   but I would say it would be a few pages.
 6      A    Please show me a document and I will tell             6      Q       And other than asking you to write
 7   you.                                                          7   whatever you remember about                             , did she
 8      Q    Are you refusing to answer my questions               8   give you any other directions about what you should
 9   about your knowledge of whether inaccurate statements         9   write?
10   have been attributed to you in the press?                    10      A       She was interested in two things, really.
11      A    Are you refusing to give me the documents            11   How Epstein got away with so many counts of child
12   to look at?                                                  12   trafficking for sex and how                   was
13      Q    Are you refusing to answer the question?             13   involved in it. Those were her two main inquiries.
14      A    I am refusing to answer the question based           14      Q       What did she ask you to write?
15   upon the fact that you are not being fair enough to          15      A       She asked me to write about                   .
16   let me see the document in order to give you an              16      Q       Did she tell you to put it in your own
17   honest answer.                                               17   handwriting?
18      Q    Ms. Giuffre --                                       18      A       No, she just asked me to write down what I
19      A    Yes.                                                 19   can remember.
20      Q    -- we are talking about press that has               20      Q       Did you give her everything that you
21   been published on the Internet, correct?                     21   wrote?
22      A    Yes.                                                 22      A       Did I give her the whole entire pages that
23      Q    Do you have access to the Internet?                  23   I wrote?
24      A    Yes.                                                 24      Q       Yes.
25      Q    Have you looked on the Internet and read             25      A       Yeah, I wrote pages for her specifically.

                                                       Page 226                                                               Page 228
 1   articles that attribute statements to you about               1      Q       In your own handwriting?
 2   Ghislaine Maxwell?                                            2      A       In my own handwriting.
 3      A     Yes.                                                 3      Q       And what you wrote, was that true?
 4      Q     Do you know any statement that has been              4      A       Yes.
 5   attributed to you in a press article on the Internet          5      Q       And did you get paid for those pieces of
 6   about Ghislaine Maxwell that is untrue?                       6   paper?
 7           MR. EDWARDS: Same objection. Same                     7      A       Not for the papers, I don't believe.
 8   instruction.                                                  8      Q       Okay. Have you gotten paid when they've
 9      A     Please show me a specific document.                  9   been reprinted?
10      Q     (BY MS. MENNINGER) Do you know of any               10      A       No.
11   such statement about Ghislaine Maxwell attributed to 11              Q       Have you negotiated any deal with Radar
12   you by the press that is inaccurate?                         12   Online?
13      A     If you could please show me a specific              13      A       No.
14   document.                                                    14      Q       Have you negotiated any deal with Sharon
15      Q     Tell me what Sharon Churcher asked you to           15   Churcher for the purpose of publishing those pieces
16   write for her.                                               16   of paper?
17      A     Any knowledge that I had about my time              17      A       Not those pieces of paper.
18   with                .                                        18      Q       When did you write those pieces of paper?
19      Q     And did you write it?                               19            MR. EDWARDS: Object to the form.
20      A     Um-hum.                                             20      A       A week before she came out.
21      Q     What did you write it in or on?                     21      Q       (BY MS. MENNINGER) And when did you give
22      A     Paper.                                              22   them to her?
23      Q     What kind of paper?                                 23      A       When she came out.
24      A     Lined paper.                                        24      Q       When was that?
25      Q     Was it in a book or single sheets?                  25      A       Sometime, I believe, in early 2011.

                                                   VIRGINIA GIUFFRE 5/3/2016                                             57 (225 - 228)
